DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Response to Amendment
Applicants’ amendment, filed on 01/13/2021, in response to claims 1-7 rejection from the final office action (07/27/2020), by amending claim 3 is entered and will be addressed below.
Election/Restrictions
Currently, no claims are withdrawn from further consideration. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hishiya et al. (US 20120094011, hereafter ‘011), in view of Kawahara (JP 2004132528, hereafter ‘528).

Claim 3: a film deposition apparatus and a film deposition method which are adapted to deposit a film on a substrate ([0003], the claimed “A substrate processing apparatus comprising”):
As shown in FIGS. 1 and 2, a film deposition apparatus according to an embodiment of the present invention is provided with a vacuum chamber 10 having a flattened cylinder shape, and a turntable 2 that is located inside the vacuum chamber 10 ([0043]), plural circular substrate receiving areas 24, each of which receives a wafer W, are formed in an upper surface of the turntable 2 ([0045], the claimed “a processing container configured to process a substrate in a vacuum region”);
the exhaust sleeves 61S and 62S form exhaust ports for the vacuum chamber 10 ([0050], last sentence, the claimed “an exhaust port opened into the processing container to vacuum-exhaust a space in which the substrate is placed”);
As shown in FIG. 2, a heater unit space S2 is formed in a lower part of the turntable 2. The heater unit space S2 is defined by a raised part R formed around the center of the chamber body 12, a lower block member 71 provided along the inner periphery of the chamber body 12, and an annular lower plate 7a made of quartz, for example, that is held by the raised part R and the lower block member 71 ([0048]), the inside of the vacuum chamber 10 is partitioned into a film deposition space DS and an outside space S1. The film deposition space DS is a space surrounded by the lower plate 7a, the side ring 402 and the upper plate 401 ([0052], 3rd sentence, DS and S2 divided by the lower plate 7a is the claimed “a partitioning member provided in the processing container to partition a first region where the substrate is processed from a 

‘011 further teaches that At the bottom part of the chamber body 12, plural purge gas supplying tubes 73 are connected at predetermined intervals such that the purge gas supplying tubes 73 penetrate through the bottom part of the chamber body 12. Accordingly, a nitrogen gas, for example, is supplied to the heater unit space S2 ([0049]), If the pressure in the heater unit space S2 becomes excessively high, an excessive pressure pushing up the lower plate 7a from the bottom is applied to the lower plate 7a, so that there is a fear that not only the lower plate 7a is displaced or broken, but also the side ring 402 or the upper plate 401 is displaced or broken. But, according to the above-mentioned configuration, the N2 gas in the heater unit space S2 can be made to flow to the exhaust tube 63 so that increase of the pressure in the heater unit space S2 can be avoided. Therefore, it becomes possible to prevent the lower plate 402 and the like from being displaced or broken ([0081]).

‘351 does not teach the other limitations of:
Claim 3: a relief valve installed in a communication hole formed in the partitioning member and communicating between the first region and the second region to keep a pressure difference between the first region and the second region in a predetermined range when the pressure difference exceeds a predetermined value,

a first valve body having an annular shape including a peripheral edge portion, which is pressed against a hole edge portion of the communication hole, and an opening in a central portion of the annular shape;
a second valve body pressed against a hole edge portion of the opening of the first valve body so as to close the opening;
a first spring including a compression spring or a tension spring for pressing the first valve body against the hole edge portion of the communication hole; and
a second spring including a compression spring or a tension spring for pressing the second valve body against the hole edge portion of the opening,
wherein the first region and the second region are in communication with each other by forming one of a state of opening the communication hole when the first valve body is separated from the hole edge portion of the communication hole against a restoring force of the first spring while the opening of the first valve body is being blocked by the second valve body, and a state of opening the opening when the second valve body is separated from the hole edge portion of the opening against a restoring force of the second spring while the first valve body is being pressed against the hole edge portion of the communication hole, in accordance with the pressure difference between the first region and the second region,

‘528 is an analogous art in the field of a small and highly accurate safety valve that can be operated quickly so as to limit the pressure fluctuation in the inner and outer regions as much as possible (English translation, background of the invention), Prevents the damage of a reaction container by pressure difference, and the damage of a quartz glass (abstract, advantage). ‘528 teaches the limitations of:
The present invention relates to a safety valve, and more particularly to a quick response to pressure fluctuations in two inner and outer region chambers having an outer sealed chamber and an inner sealed chamber sealed together (English translation, Background of the invention), FIG. 1 is a schematic view of a high pressure annealing device 12 equipped with a valve device 10 of the present invention. The high-pressure annealing apparatus 12 has a sturdy pressure vessel 14 generally made of steel, and a reaction vessel 16 made of expensive quartz glass is accommodated inside the pressure vessel 14 (page 1, 4th last line to page 2, line 1, the claimed “A relief valve that is installed in a communication hole communicating between a first region and a second region and operates to keep a pressure difference between the first region and the second region in a predetermined range when the pressure difference exceeds a predetermined value, comprising”, Fig. 1 shows the valve 10 is in a communication hole of the tank 32 that dividing into two different pressure regions inside and outside of quartz vessel 16):
A tubular valve body 56 fitted into the opening 86 of the substrate 54 is a perforated valve plate 88 having a valve plate 88 and an opening 90 for the top-like nd last line to page 7, line 1, the claimed “a first valve body having an annular shape including a peripheral edge portion, which is pressed against a hole edge portion of the communication hole, and an opening in a central portion of the annular shape”, note the perforated valve plate 88 is a first valve body” and the opening 86 of the substrate 54 is “a hole edge portion of the communication hole”, note the embodiment of Fig. 6 also read into claims 1-2);
a non-perforated valve plate 108 which is integrated with the guide portion 106 and is in contact with the upper surface of the perforated valve plate 88 of the tubular valve body 56 (page 7, lines 13-15, the claimed “a second valve body pressed against a hole edge portion of the opening of the first valve body so as to close the opening” and as shown in Fig. 2);
the upper surface of the perforated valve plate 88 of the cylindrical valve body 56 and the upper surface of the non-porous valve plate 108 of the top-like valve body 58 are pressurized and resist the elastic force of the large-diameter coil spring 66 (page 10, lines 12-15, the claimed “a first spring including a compression spring or a tension spring for pressing the first valve body against the hole edge portion of the communication hole”); 
A small-diameter coil spring 68 is disposed on the outer peripheral side of the guide rod 62 and between the floating plate 60 and the spring receiving portion 122 provided on the guide rod 62 itself. As a result, the guide rod 62 always elastically holds the top-like valve body 58 toward the cylindrical valve body 56, and as a result, the non-
Fig. 5 shows the claimed “wherein the first region and the second region communicate with each other by forming one of a state of opening the communication hole when the first valve body is separated from the hole edge portion of the communication hole against a restoring force of the first spring while the opening of the first valve body is being blocked by the second valve body”, 
Fig. 4 shows the claimed “and a state of opening the opening when the second valve body is separated from the hole edge portion of the opening against a restoring force of the second spring while the first valve body is being pressed against the hole edge portion of the communication hole, in accordance with the pressure difference between the first region and the second region”).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added a highly accurate safety/relief valve of ‘528 to the quartz annular lower plate 7a of ‘011 (therefore, a relief valve installed in a communication hole formed in the partitioning member”), for the purpose of preventing damaging the expensive quartz partition plate, as taught by ‘528 (abstract) and required by ‘011 ([0081]). Note the highly accurate safety/relief valve of ‘528 is clearly a better solution than a fixed hole between space S2 and the exhaust tube 63. 

	‘011 further teaches the limitations of:
	Claim 4: The heater unit space S2 is provided with a heater unit 7. By the heater unit 7, the wafer W on the turntable 2 is heated to a predetermined temperature via the turntable 2 ([0048], 3rd-4th sentences, the claimed “wherein the second region is a region in which a heating mechanism for heating the substrate is disposed”).
	Claim 5: The core portion 21 and the rotary shaft 22 have a common axis of rotation, and, the rotary shaft 21, the core portion 21 and the turntable 2 can be rotated by the rotation of the driving device 23 ([0046], last sentence, the claimed “further comprising: a revolution mechanism configured to revolve a plurality of substrates mounted respectively on mounting parts to pass the plurality of substrates through the processing regions”);
 	reactive gas nozzles 31 and 32, the separation member 40, separation gas nozzles 41 and 42, and the turntable 2 are arranged in the inside of the film deposition space DS ([0052], 5th sentence, the claimed “and a processing gas supply part configured to supply a processing gas to the processing regions”),
a heater unit space S2 is formed in a lower part of the turntable 2 ([0048], the claimed “wherein the second region is located below a revolution orbit of the substrate via the partitioning member”).


	Claim 6: Figs. 2-5 of ‘528 shows the springs 66 and 68 are at the same side of the substrate 54 (which corresponds to the quartz partition plate 700 of ‘351, KSR rationale, limited choice), furthermore, there are two way to installed the safety/relief valve 10 onto the quartz partition plate, it would have been obvious to put these below the quartz annular lower plate 7a of ‘011, particularly there is more room in the enclosure that contains the heat unit 7 than the gap between the annular lower plate 7a and the turntable 2 (the claimed “wherein the first spring and the second spring are disposed in the second region”).
Claim 7: Fig. 4 and 5 of ‘528 each shows a flow path covering including horizontal component (the claimed “wherein one side flow path corresponding to the first region and extending in a direction perpendicular to a movement direction of the first valve body through a gap formed when the first valve body is separated from the hole edge portion of the communication hole, and another side flow path corresponding to the second region and extending in a direction perpendicular to the movement direction of the second valve body through a gap formed when the second valve body is separated from the first valve body, are formed”).
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
In regarding to 35 USC 103 rejection of claims 3-7 over ‘011 in view of ‘528, Applicants argue that there is no need or motivation to employ a bidirectional relief valve 
This argument is found not persuasive.
Applicants clearly misread ‘011
‘011 clearly teaches that “If the pressure in the heater unit space S2 becomes excessively high, an excessive pressure pushing up the lower plate 7a from the bottom is applied to the lower plate 7a, so that there is a fear that not only the lower plate 7a is displaced or broken …” [0081], this is a pressure difference between space S2 and the film deposition space DS.
Applicants are probably reading from “If the pressure Po in the outside space S1 becomes excessively high, an excessive pressure is applied to the upper plate 401, so that there is a fear that the upper plate 401 may break” ([0077]), this refers to the pressure difference between the outside space S1 and the film deposition space DS (see also [0079]).
Applicants also misread “Further, in the film deposition apparatus in the embodiment of the present invention, when the pressure Po of the outside space S1 becomes excessively higher than the pressure in the exhaust tube 63, the pressure Po of the outside space S1 can be decreased by causing the outside space S1 and the exhaust tube 63 to be communicated with each other via the tube 47a, the valve 47V1 and the tube 47c. Thus, the upper plate 401 is not broken. Further, when the pressure in the heater unit space S2 becomes excessively higher than the pressure of the exhaust tube 63, the pressure of the heater unit space S2 can be decreased by causing the heater unit space S2 and the exhaust tube 63 to be communicated with each other 2 and the tube 47c. Thus, the lower plate 7a is not broken” ([0093], see Figs. 7 and 8), this refers to the outside space S1 communicating with exhaust tube 63 through valve 47V1 and the heater unit space S2 communicating with exhaust tube 63 through valve 47V1. S1 and S2 does not communicating with each other, and no breakage of window is happening. 
The solution provided by Fig. 8 is a one way control (see [0080]) and requires a controller. ‘528’s safety valve is two way valve and pre-set by the spring strength a simpler device. Furthermore, a person of ordinary skill would have known the breaking of quartz plate 7a can happen when the a large pressure differential occurs in either direction and the two way safety valve is a better solution than the one way protection by ‘011.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090235994 (Fig. 8), US 7073527 (Fig. 6), US 5282492 (Fig. 2-4) each teaches a relief valve with springs at the same side of a valve body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716